2013 UT App 127
_________________________________________________________

              THE UTAH COURT OF APPEALS

    STATE OF UTAH, IN THE INTEREST OF R.D., A PERSON UNDER
                    EIGHTEEN YEARS OF AGE.



                             B.H.,
                           Appellant,
                               v.
                         STATE OF UTAH,
                           Appellee.

                      Per Curiam Decision
                       No. 20130270‐CA
                       Filed May 16, 2013

          Eighth District Juvenile, Vernal Department
                The Honorable Larry A. Steele
                           No. 1054310

          Colleen K. Coebergh, Attorney for Appellant
        John E. Swallow and John M. Peterson, Attorneys
                          for Appellee
                Martha Pierce, Guardian ad Litem

           Before JUDGES ORME, MCHUGH, and ROTH.


PER CURIAM:

¶1    B.H. (Mother) appeals the juvenile court’s order terminating
her parental rights in R.D. We affirm.

¶2     Mother first asserts that the juvenile court committed plain
error when it permitted the father’s (Father) counsel to represent
Father when counsel had a conflict of interest. To demonstrate
plain error, a party must show that an error exists, that the error
should have been obvious to the court, and that there is a
                              In re R.D.


reasonable likelihood that the error affected the outcome of the
case. State v. Dean, 2004 UT 63, ¶ 15, 95 P.3d 276. Given that there
is nothing in the record regarding counsel’s alleged job change,
notice to clients, or waiver of the conflict by Father, Mother cannot
show that any alleged conflict of interest would have been obvious
to the juvenile court. There is nothing to indicate that the juvenile
court knew of the circumstances of counsel’s continued
representation of Father. Accordingly, Mother cannot establish
plain error.

¶3     Mother also argues that there was insufficient evidence to
support the termination of her parental rights. A juvenile court’s
findings of fact will not be overturned unless they are clearly
erroneous. In re E.R., 2001 UT App 66, ¶ 11, 21 P.3d 680. A finding
of fact is clearly erroneous only when, in light of the evidence
supporting the finding, it is against the clear weight of the
evidence. Id. In reviewing a juvenile court’s order, this court “will
not disturb the juvenile court’s findings and conclusions unless the
evidence clearly preponderates against the findings as made or the
court has abused its discretion.” In re R.A.J., 1999 UT App 329, ¶ 6,
991 P.2d 1118. “When a foundation for the [juvenile] court’s
decision exists in the evidence, an appellate court may not engage
in a reweighing of the evidence.” In re B.R., 2007 UT 82, ¶ 12, 171
P.3d 435.

¶4     Additionally, pursuant to Utah Code section 78A‐6‐507, the
finding of any single ground is sufficient to warrant termination of
parental rights. See Utah Code Ann. § 78A‐6‐507(1) (LexisNexis
2012) (providing that the court may terminate parental rights if it
finds any one of grounds listed); In re F.C. III, 2003 UT App 397,
¶ 6, 81 P.3d 790 (noting that any single ground is sufficient to
terminate parental rights). As a result, if there is sufficient evidence
to support any one of the grounds for termination found by the
juvenile court, the termination of Mother’s rights is appropriate.

¶5     There is sufficient evidence to support that Mother was an
unfit parent. She admittedly continued to use methamphetamine




20130270‐CA                        2                2013 UT App 127
                              In re R.D.


from the time R.D. was initially removed from her care in June 2011
until he was taken back into custody by the Division of Child and
Family Services (DCFS) in March 2012. Rather than participating in
services to work toward competency when she had the
opportunity, Mother absconded with R.D. in September 2011 after
learning that DCFS had a warrant to take him back into custody.
After leaving the state with R.D., Mother continued her drug use,
remained unemployed, and bounced around living situations with
no permanent housing of her own. As a result of Mother’s unstable
lifestyle, R.D. had no continuity or security and was in poor
physical and emotional condition when DCFS finally located and
regained physical custody of him. Accordingly, the evidence in the
record supports the juvenile court’s finding that Mother was unfit
based on her drug use and instability, thereby justifying the
termination of her parental rights. See Utah Code Ann. § 78A‐6‐
507(1)(c) (providing for termination of parental rights if a parent is
unfit).

¶6      Mother also asserts that the juvenile court improperly
weighed her present ability to parent. There is abundant evidence
in the record demonstrating Mother’s long–term drug use,
instability, dysfunctional relationship with Father, unemployment,
and failure to properly care for R.D. Mother argues that her efforts
to rehabilitate herself during her seven months in jail are sufficient
to overcome her extensive history of addiction and instability
detrimental to R.D. In essence, Mother seeks to have this court
reweigh the evidence before the juvenile court. However, because
there is a foundation in the evidence to support the juvenile court’s
decision, we will not reweigh the evidence. See In re B.R., 2007 UT
82, ¶ 12.

¶7     Affirmed.




20130270‐CA                       3                2013 UT App 127